IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20765
                        Conference Calendar



PATRICK E. ROBINSON,

                                           Plaintiff-Appellant,

versus

JAMES A. COLLINS, DIRECTOR,
TEXAS DEP’T OF CRIMINAL JUSTICE,
INST’L DIV.; DR. ROMEO YAP,

                                           Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 94-CV-2648
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Patrick E. Robinson (#350300), appeals the dismissal of his

42 U.S.C. § 1983 civil rights complaint.    He has filed a motion

for leave to proceed in forma pauperis (IFP) on appeal.    The

motion for leave to appeal IFP is GRANTED.

     Because the balance in Robinson’s prison trust account, at

the time he filed his notice of appeal was only $.08, no initial

partial filing fee is required.    See 28 U.S.C. § 1915(b)(4).

Robinson shall make monthly payments of twenty percent of the

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                            No. 96-20765
                                - 2 -

preceding month’s income credited to his account.     See 28 U.S.C.

§ 1915(b)(2).    The agency having custody of Robinson is directed

to forward payments from his prisoner account to the clerk of the

district court each time the amount in his account exceeds $10

until the filing fee of $105 is paid.      See id.

     Robinson argues that the district court erred in dismissing

his § 1983 action.   We have reviewed the record and Robinson’s

brief and find no error in the reasoning of the district court.

See Robinson v. Collins, No. H-94-2648 (S.D. Tex. July 29, 1996)

(unpublished).   We decline to consider several issues raised by

Robinson for the first time on appeal.     See United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc) (the

plain error standard), cert. denied, 115 S. Ct. 1266 (1995).

     Robinson’s appeal is without arguable merit and, thus,

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5th Cir. R. 42.2.

     Robinson is cautioned that any future frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   Robinson is cautioned further to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     IFP GRANTED; APPEAL DISMISSED; SANCTION WARNING ISSUED.